      Case 1:20-cv-01039-AJN-BCM Document 26 Filed 12/16/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            12/16/2020
AVIV CITRON,
               Plaintiff,                              20-CV-1039 (AJN) (BCM)
       -against-
                                                       ORDER REGARDING GENERAL
NATIONAL RAILROAD PASSENGER                            PRETRIAL MANAGEMENT
CORP.,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The above-referenced action has been referred to Magistrate Judge Barbara Moses for

general pretrial management, including scheduling, discovery, non-dispositive pretrial motions,

and settlement, pursuant to 28 U.S.C. § 636(b)(1)(A). All pretrial motions and applications,

including those related to scheduling and discovery (but excluding motions to dismiss or for

judgment on the pleadings, for injunctive relief, for summary judgment, or for class certification

under Fed. R. Civ. P. 23) must be made to Judge Moses and in compliance with this Court's

Individual Practices in Civil Cases and Emergency Individual Practices in Civil Cases, available

on the Court's website at https://nysd.uscourts.gov/hon-barbara-moses.

       The Court notes that on December 10, 2020, plaintiff filed a motion to compel responses

to its written discovery requests. (Dkt. No. 23.) The motion does not comply with Local Civil

Rule 37.2, Nathan Indiv. Prac. § 2(C), or Moses Indiv. Prac. § 2(b). Moreover, defendant

responded on December 14, 2020, acknowledging that its discovery responses are overdue and

committing "to completing appropriate responses within two (2) weeks." (Dkt. No. 24.) On this

record, plaintiff's motion is DENIED without prejudice to renewal, in compliance with Local

Civil Rule 37.2 and Judge Moses's Individual Practices should defendant fail to serve its written

responses and produce documents by December 28, 2020.
      Case 1:20-cv-01039-AJN-BCM Document 26 Filed 12/16/20 Page 2 of 3




       In light of defendant's delayed discovery responses, it is hereby ORDERED that the

deadline to complete all fact discovery is EXTENDED to February 12, 2021, and the deadline

to complete all expert discovery is EXTENDED to March 26, 2021.

       The discovery deadlines having now been twice extended, the parties are cautioned that

no further extensions will be granted absent compelling circumstances.

       Parties and counsel are cautioned:

       1.      All discovery must be initiated in time to be concluded by the close of discovery

set by the Court.

       2.      Discovery     applications,   including    letter-motions   requesting    discovery

conferences, must be made promptly after the need for such an application arises and must

comply with Local Civil Rule 37.2 and § 2(b) of Judge Moses's Individual Practices. It is the

Court's practice to decide discovery disputes at the Rule 37.2 conference, based on the parties'

letters, unless a party requests or the Court requires more formal briefing. Absent extraordinary

circumstances, discovery applications made later than 30 days prior to the close of discovery

may be denied as untimely.

       3.      For motions other than discovery motions, pre-motion conferences are not

required, but may be requested where counsel believe that an informal conference with the Court

may obviate the need for a motion or narrow the issues.

       4.      Requests to adjourn a court conference or other court proceeding (including a

telephonic court conference) or to extend a deadline must be made in writing and in compliance

with § 2(a) of Judge Moses's Individual Practices. Telephone requests for adjournments or

extensions will not be entertained.

       5.      In accordance with § 1(d) of Judge Moses's Individual Practices, letters and letter-

motions are limited to four pages, exclusive of attachments.

                                                2
      Case 1:20-cv-01039-AJN-BCM Document 26 Filed 12/16/20 Page 3 of 3




       6.     If you are aware of any party or attorney who should receive notice in this action,

other than those currently listed on the docket sheet, please notify Courtroom Deputy Kevin

Snell at (212) 805-0228 immediately.

        PLEASE BE AWARE THAT, FOR THE DURATION OF THE COVID-19
        NATIONAL EMERGENCY, UNLESS OTHERWISE ORDERED BY THE
        COURT:

        Conferences and Hearings. All court conferences and hearings will be conducted
        by teleconference. Please treat the teleconference as you would treat a public
        court appearance. If a conference or hearing in another matter is ongoing,
        please be silent (mute your line) until your case is called.

        Remote Depositions. Pursuant to Fed. R. Civ. P. 30(b)(3) and (b)(4), all
        depositions in this action may be taken via telephone, videoconference, or other
        remote means, and may be recorded by any reliable audio or audiovisual means.
        This Order does not dispense with the requirements set forth in Fed. R. Civ. P.
        30(b)(5), including the requirement that, unless the parties stipulate otherwise,
        the deposition be "conducted before an officer appointed or designated under
        Rule 28," and that the deponent be placed under oath by that officer. For
        avoidance of doubt, a deposition will be deemed to have been conducted
        "before" an officer so long as that officer attends the deposition via the same
        remote means (e.g., telephone conference call or video conference) used to
        connect all other remote participants, and so long as all participants (including
        the officer) can clearly hear and be heard by all other participants.


       The Clerk of Court is respectfully directed to close the motion at Dkt. No. 23.

Dated: New York, New York
       December 16, 2020
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge




                                                3
